DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed 06-16-2021. As directed, claims 1-18 are pending in the current application.

Claim Objections
Claim 1 is objected to because of the following informalities: 
-Line 3 and 12 recite “the support plates” which Examiner suggests replacing with “the one or more support plates” for consistency in the claims.  
-Line 5 recites “the massage units” which Examiner suggests replacing with “the one or more massage units” for consistency in the claims.  
-Line 9 recites “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
-Lines 10 and 11 recite “the valves” which Examiner suggests replacing with “the one or more valves” for consistency in the claims.  
-Lines 14 and 15-16 recite “at least two of the fluid driven actuators” which Examiner suggests replacing with “at least two of the one or more fluid driven actuators” for consistency in the claims.  
-Line 15 recites “the colon” which Examiner suggests replacing with “the patient’s colon” for proper antecedent basis.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: 
-Lines 1 and 2 recite “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
-Lines 2-3 recite “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
-Lines 2-3 recite “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: 
-Lines 2-3 recite “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
-Line 2 recites “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
-Line 2 recites “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
-Line 3 includes an erroneous hyphen (-) which Examiner suggests deleting.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
-Line 2 recites “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
-Line 2 recites “the fluid driven actuators” which Examiner suggests replacing with “the one or more fluid driven actuators” for consistency in the claims.  
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
-Lines 1-2 recite “wherein the two or more chambers each have an oblong or cylindrical shape and is oriented” which Examiner suggests replacing with “wherein the two or more chambers each have an oblong or cylindrical shape and are oriented” for clarity.  
-Line 2 recites “the course of the section of the colon”, however the term “course” has not been previously introduced. Examiner suggests deleting the word, or replacing with “a course” for clarity.
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-A “programmable central unit” in claim 16 which is interpreted relative to paragraph 17 to include a means for controlling the inflation and deflation of the actuators.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 9 recites “configured to cause inflation of the first and third flexible casing respectively before the second and fourth flexible casings” which does not have written description support in the specification. Each of paragraphs 8, 13, 15, 22, 26, and 69 of the specification provide basis for various massage sequences. Comparatively to claim 9, the closest disclosed massage sequence is outlined in paragraph 26, and notes the consecutive action of actuators from the ascending to transverse to descending portions of the colon. Never does the written description outline the seemingly out of order sequence of first and third then second and fourth actuators detailed in claim 9. For the purposes of examination, claim 9 will be interpreted to refer to the consecutive actuation of actuators along the ascending, then transverse, then descending colon.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 details the arrangement of actuators relative to the colon of the patient. However, the claim recitations fail to use configured to or adapted to language, and thus the human organism is positively recited. Examiner suggests amending line 16 to read “actuators are configured to rest against an abdominal wall” to overcome the rejection.
Claims 2-18 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (DE 3,238,425).
Examiner notes that the following citations from Gerhard are given relative to the provided translation.
Regarding claim 1, Gerhard discloses an abdominal massage apparatus (“pressure cushion belt”) (paragraph 14, lines 1-7; Fig. 1), comprising: 
one or more support plates (2) configured for being secured to a patient in such a way that in use the one or more support plates face an abdominal wall of the body of the patient (abstract, lines 1-3; paragraph 14, lines 1-13); 
one or more massage units (1A-D) supported on the one or more support plates (2) (paragraph 14, lines 8-13; paragraph 15, lines 1-3; Fig. 1), 
each of the massage units (1A-C) comprising one or more fluid driven actuators (1) that each include a flexible casing for performing an abdominal massage to the patient (paragraph 14, lines 8-13; paragraph 15, lines 1-3; paragraph 16, lines 1-3); 
a pump (3, 4) and one or more valves (1D) configured to deliver or evacuate a fluid to or from the flexible casings to cause an inflation or a deflation of the flexible casings (paragraph 14, lines 8-13; paragraph 19, lines 6-8; paragraph 26, lines 1-4); 
and a control system for controlling the fluid driven actuators (1) by controlling the pump (3, 4) and the valves (1D) for inflating and deflating the flexible casings (abstract, lines 11-13; paragraph 20, lines 1-5), 
the control system configured to control the pump (3, 4) and valves (1D) in a manner to cause a cyclic inflation and deflation of the flexible casings with a frequency (paragraph 20, lines 1-5; paragraph 30, lines 1-7) (paragraph 30, lines 1-7), 
at least two of the fluid driven actuators (1) being positioned on the support plate (2) such that when the apparatus is in use on the patient the at least two fluid driven actuators (1) rest against an abdominal wall of the patient in alignment with one or more of an ascending section, a transverse section and a descending section of the colon of the patient such that the flexible casings are capable of applying a localized force when inflated to generate a pressure on the one or more of the ascending section, transverse section and descending section of the colon in a direction normal to the abdominal wall (Fig. 1, see annotated versions below; paragraph 22, lines 6-9; paragraph 23, lines 1-4; paragraph 30, lines 1-7).  

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale

	Gerhard fails to explicitly disclose that the frequency is in the range of 0.1 to 0.9 cycles per second.
	However, Gerhard teaches a massage protocol wherein initial inflation of each actuator occurs over a three second period of time, followed by deflation of the first element after the next element is fully inflated over the following three seconds (paragraph 30, lines 1-7). 
	Because Gerhard teaches that inflation occurs over a three second period of time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that deflation of the first element could reasonably occur over a period of three seconds because the mechanisms used for inflating and deflating the actuators in the apparatus are the same.
	Thus, if the first element deflates over an additional three seconds, the cycle of inflation and deflation of the first element takes 9 total seconds (paragraph 30, lines 1-7: initial inflation of each actuator occurs over a three second period of time, followed by deflation of the first element after the next element is fully inflated, i.e. deflation beginning at 6 seconds, assuming that deflation of the first element occurs at the same rate as inflation, i.e. 3 seconds, the cycle of inflation to deflation of the actuator occurs at 1 cycle over 9 seconds). Given that 1 cycle of inflation/deflation occurs in 9 seconds, Gerhard’s device includes a frequency of .111 cycles per second. In the case where the range disclosed/taught by the prior art is within the claimed range, the range is anticipated (MPEP 2131.03).
Regarding claim 2, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses wherein the fluid driven actuators (1) are positioned on the one or more support plates (2) in a manner that causes the fluid driven actuators (1) to be aligned with at least two of the ascending section, the transverse section and the descending section of the colon when the apparatus is in use on the patient (paragraph 23, lines 1-3; paragraph 30, lines 1-7; see annotated Fig. 1 below).  

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale

Regarding claim 3, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses the apparatus comprising at least three fluid driven actuators (1) that are positioned on the one or more support plates (2) in a manner that causes the fluid driven actuators (1) to be aligned with at least two of the ascending section, the transverse section and the descending section of the colon when the apparatus is in use on the patient (paragraph 14, lines 8-11; paragraph 23, lines 1-3; paragraph 30, lines 1-7; see annotated Fig. 1 below).  

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale

Regarding claim 4, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard discloses the apparatus further comprising at least four fluid driven actuators (1) positioned on the one or more support plates in a manner that causes the fluid driven actuators to be aligned with at least two of the ascending section, the transverse section and the descending section of the colon when the apparatus is in use on the patient (paragraph 14, lines 8-11; paragraph 23, lines 1-3; paragraph 30, lines 1-7; see annotated Fig. 1 below).  

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale

Regarding claim 5, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses wherein the control system is configured to control the fluid driven actuators (1) to apply the localized forces in a synchronized manner according to a predetermined massage sequence pattern (paragraph 20, lines 1-5; paragraph 29, lines 1-6; paragraph 30, lines 1-7; paragraph 33, lines 1-3).  
Regarding claim 6, Gerhard discloses the apparatus according to claim 5, as discussed above.
Gerhard further discloses wherein the control system is configured to control the fluid driven actuators (1) to cause the flexible casings to inflate in a consecutive manner to apply the localized forces to progress consecutively along a length of the one or more of the ascending section, transverse section and descending section of the colon (paragraph 30, lines 1-7; see annotated versions of Fig. 1 below). 

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale
 
Regarding claim 7, Gerhard discloses the apparatus according to claim 5, as discussed above.
Gerhard further discloses wherein the control system is configured to control the fluid driven actuators (1) to cause the flexible casings to inflate in a consecutive manner to apply the localized forces to progress consecutively from the ascending section of the colon to the transverse section of the colon and then to the descending section of the colon of the patient (paragraph 30, lines 1-7; see annotated versions of Fig. 1 below). 

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale
  
Regarding claim 8, Gerhard discloses the apparatus according to claim 5, as discussed above.
Gerhard further discloses the apparatus further comprising at least first, second and third fluid driven actuators (1) and respective first, second and third flexible casings (paragraph 14, lines 8-13; paragraph 15, lines 1-3; paragraph 16, lines 1-3), wherein the control system is configured to control the first, second and third fluid driven actuators to (1) respectively cause the first, second and third flexible casings to inflate to apply the localized forces simultaneously and respectively to the ascending section, to the descending section, and to the transverse section of the colon of the patient (abstract, lines 1-5; see annotated versions of Fig. 1 below).  

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    811
    media_image3.png
    Greyscale


Regarding claim 9, Gerhard discloses the apparatus according to claim 5, as discussed above.
Gerhard further discloses the apparatus comprising first, second, third and fourth fluid driven actuators (1) and respective first, second and third and fourth flexible casings, wherein the control system is configured to control the first, second, third and fourth fluid driven actuators to respectively cause the first, second, third and fourth flexible casings to inflate to apply the localized forces to the ascending section of the colon using the first and second flexible casings to provide a pushing force towards the transverse section of the colon and to apply the localized forces to the descending section of the colon using the third and fourth flexible casings to provide a pushing force towards the transverse section of the colon, the first flexible casing being located nearer the transverse section than the second flexible casing, the third flexible casing being located nearer the transverse section than the fourth flexible casing, the control system configured to cause the inflation of the first and third flexible casing respectively before the second and fourth flexible casings to provide the pushing forces toward the transverse section (paragraph 30, lines 1-7; see annotated versions of Fig. 1 below).  

    PNG
    media_image1.png
    316
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    374
    811
    media_image4.png
    Greyscale

Regarding claim 12, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses wherein the fluid for inflating or deflating the flexible casings is air (paragraph 19, lines 1-8).  
Regarding claim 16, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses wherein the one or more valves (1D) comprise electrovalves electrically connected to a programmable central unit for supplying the fluid to the flexible casings in a controlled manner or for removing the fluid from the flexible casings in a controlled manner for inflating and deflating the flexible casings, respectively (paragraph 20, lines 1-5; paragraph 26, lines 1-6).  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (DE 3,238,425), as applied to claim 1 above, in view of Hast (US 5,022,387).
Regarding claim 10, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses wherein the control system is configured to control the fluid driven actuators (1) consecutively along a length of one or more of the ascending section, transverse section and descending section (paragraph 20, lines 1-5; paragraph 29, lines 1-6; paragraph 30, lines 1-7; paragraph 33, lines 1-3).

    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale

Gerhard fails to disclose that the control system is configured such that the localized forces decrease in magnitude.
However, Hasty teaches a pneumatic massage device wherein the control system (22) is configured such that the magnitude of the localized force decreases consecutively along its course (abstract, lines 1-5; Col. 2, lines 47-51; Col. 5, lines 40-46) in order to ensure that a pressure gradient is created in the desired physiologic direction (Col. 7, lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Gerhard in order to provide a configuration wherein magnitude of compression decreases along its massage course, as taught by Hasty, in order to ensure that a pressure gradient is created in the desired physiologic direction.
Regarding claim 11, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard further discloses wherein the control system is configured to control the fluid driven actuators (1) consecutively along a length of one or more of the ascending section, transverse section and descending section (paragraph 20, lines 1-5; paragraph 29, lines 1-6; paragraph 30, lines 1-7; paragraph 33, lines 1-3).

    PNG
    media_image2.png
    374
    811
    media_image2.png
    Greyscale

Gerhard fails to disclose that the control system is configured such that the localized forces decrease in magnitude.
However, Hasty teaches a pneumatic massage device wherein the control system (22) is configured such that the magnitude of the localized force decreases consecutively along its course (abstract, lines 1-5; Col. 2, lines 47-51; Col. 5, lines 40-46) in order to ensure that a pressure gradient is created in the desired physiologic direction (Col. 7, lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Gerhard in order to provide a configuration wherein magnitude of compression decreases along its massage course, as taught by Hasty, in order to ensure that a pressure gradient is created in the desired physiologic direction.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (DE 3,238,425), as applied to claim 1 above, in view of Icking (DE 10-207887).
Examiner notes that the citations of Icking are given relative to the provided translation.
Regarding claim 13, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard fails to explicitly disclose wherein the flexible casings are in the form of a bellows comprising two or more chambers superposed on one another.  
However, Icking teaches an abdominal massager wherein flexible casings are in the form of a bellows (14) comprising two or more chambers superposed on one another as a means of providing pressure to the abdomen (paragraph 31, lines 1-4; Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flexible casing of Gerhard to provide bellows comprising two or more chambers superposed on one another, as taught by Icking, in order to obtain the same result of applying a compressive force to the abdomen.
Regarding claim 14, Gerhard in view of Icking disclose the apparatus according to claim 13, as discussed above.
Modified Gerhard further discloses wherein the two or more chambers (i.e. two or more chambers of bellows 14 shown in Figure 4 of Icking) each have an oblong or cylindrical shape and is oriented transverse to the course of the section of the colon to which the flexible casings are to apply the localized forces (Icking: paragraph 31, lines 1-6; see Figure 4: the bellows 14 have multiple stacked cylindrical sections, and the bellows are transverse to the abdomen).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (DE 3,238,425), as applied to claim 1 above, in view of Sekula (US 2016/0008205).
Regarding claim 15, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard discloses an apparatus which provides pressure along the section or sections of the colon of the patient (paragraph 30, lines 1-7).  
Gerhard fails to disclose that the frequency varies along the course of massage.
However, Sekula teaches an apparatus (14) for pneumatic compression along the abdomen (paragraph 126, lines 1-13; Fig. 4) including multiple fluid actuators (26, 28) wherein each actuator (26, 28) is configured to be controlled to provide different frequencies of pressure along the abdomen in order to stimulate blood circulation to each area differently (paragraph 126, lines 7-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Gerhard to provide the capability of varying a frequency of pressure along the device, as taught by Seku7la, in order to stimulate circulation differently to different sections of the abdomen as desired.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (DE 3,238,425), as applied to claim 1 above, in view of Brinston (WO 2006/014341).
Regarding claim 17, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard fails to explicitly disclose wherein the control system is a remotely controlled system operated by the patient.  
However, Brinston teaches a pneumatic device for the abdomen wherein the control system is a remotely controlled system operated by the patient (page 5, lines 8-10 and 15-17) in order to provide the user with a portable way to control the device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerhard’s device to provide a remote control, as taught by Brinston, in order to provide the device with the capability of being controlled from a portable device. 
Regarding claim 18, Gerhard discloses the apparatus according to claim 1, as discussed above.
Gerhard fails to explicitly disclose wherein the control system is powered by one or more batteries.
However, Brinston teaches a pneumatic device for the abdomen wherein the control system (“microprocessor”) is powered by one or more batteries (32 configured as a rechargeable battery) in order to provide the device with the capability of recharging the power supply as needed (page 4, lines 16-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerhard’s device to provide a rechargeable battery as the power supply, as taught by Brinston, in order to provide the device with the capability of recharging the power supply as needed. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,052,014 in view of Gerhard (DE 3,238,425). 
Regarding claim 1, Benet Pozo discloses an abdominal massage apparatus (claim 1, line 1), comprising: 
one or more support plates configured for being secured to a patient in such a way that in use the support plates face an abdominal wall of the body of the patient (claim 1, lines 2-4); 
one or more massage units supported on the one or more support plates, each of the massage units comprising one or more fluid driven actuators that each include a flexible casing for performing an abdominal massage to the patient (claim 1, lines 5-9); 
a pump and one or more valves configured to deliver or evacuate a fluid to or from the flexible casings to cause an inflation or a deflation of the flexible casings (claim 1, lines 19-23); 
and a control system for controlling the fluid driven actuators by controlling the pump and the valves for inflating and deflating the flexible casings (claim 1, lines 24-26), 
the control system configured to control the pump and valves in a manner to cause a cyclic inflation and deflation of the flexible (claim 1, lines 26-29), 
at least two of the fluid driven actuators being positioned on the support plate such that when the apparatus is in use on the patient the at least two fluid driven actuators rest against an abdominal wall of the patient in alignment with one or more of an ascending section, a transverse section and a descending section of the colon of the patient such that the flexible casings are capable of applying a localized force when inflated to generate a pressure on the one or more of the ascending section, transverse section and descending section of the colon in a direction normal to the abdominal wall (claim 1, lines 30-59).  
Benet Pozo fails to disclose the frequency of inflation and deflation is in a range of 0.1 to 0.9 cycles per second.
However, Gerhard teaches a massage protocol wherein initial inflation of each actuator occurs over a three second period of time, followed by deflation of the first element after the next element is fully inflated over the following three seconds (paragraph 30, lines 1-7). 
	Because Gerhard teaches that inflation occurs over a three second period of time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that deflation of the first element could reasonably occur over a period of three seconds because the mechanisms used for inflating and deflating the actuators in the apparatus are the same.
	Thus, if the first element deflates over an additional three seconds, the cycle of inflation and deflation of the first element takes 9 total seconds (paragraph 30, lines 1-7: initial inflation of each actuator occurs over a three second period of time, followed by deflation of the first element after the next element is fully inflated, i.e. deflation beginning at 6 seconds, assuming that deflation of the first element occurs at the same rate as inflation, i.e. 3 seconds, the cycle of inflation to deflation of the actuator occurs at 1 cycle over 9 seconds). Given that 1 cycle of inflation/deflation occurs in 9 seconds, Gerhard’s device includes a frequency of .111 cycles per second. In the case where the range disclosed/taught by the prior art is within the claimed range, the range is anticipated (MPEP 2131.03).
Thus, Gerhard teaches an abdominal massage apparatus (abstract, lines 1-3) wherein the control system is configured to control a pump (3, 4) and valves (1D) in a manner to cause a cyclic inflation and deflation of flexible casings with a frequency (paragraph 20, lines 1-5; paragraph 30, lines 1-7) in the range of 0.1 to 0.9 cycles per second (paragraph 30, lines 1-7: initial inflation of each actuator occurs over a three second period of time, followed by deflation of the first element after the next element is fully inflated, i.e. deflation beginning at 6 seconds, assuming that deflation of the first element occurs at the same rate as inflation, i.e. 3 seconds, the cycle of inflation to deflation of the actuator occurs at 1 cycle over 9 seconds or .111 cycles per second which lies within the claimed range and is thus anticipated per MPEP 2131.03), in order to stimulate defecation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Benet Pozo to include a controller configured to cause cyclic inflation and deflation in the range of 0.1-0.9 cycles per second, as taught by Gerhard, in order to stimulate defecation.
Regarding claim 2, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the fluid driven actuators are positioned on the one or more support plates in a manner that causes the fluid driven actuators to be aligned with at least two of the ascending section, the transverse section and the descending section of the colon when the apparatus is in use on the patient (claim 1, lines 30-59).  
Regarding claim 3, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses the device comprising at least three fluid driven actuators that are positioned on the one or more support plates in a manner that causes the fluid driven actuators to be aligned with at least two of the ascending section, the transverse section and the descending section of the colon when the apparatus is in use on the patient (claim 1, lines 30-59).  
Regarding claim 4, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses the device comprising at least four fluid driven actuators positioned on the one or more support plates in a manner that causes the fluid driven actuators to be aligned with at least two of the ascending section, the transverse section and the descending section of the colon when the apparatus is in use on the patient (claim 1, lines 30-59).  
Regarding claim 5, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the control system is configured to control the fluid driven actuators to apply the localized forces in a synchronized manner according to a predetermined massage sequence pattern (claim 1, lines 55-59; claim 2, lines 1-10).  
Regarding claim 6, Benet Pozo in view of Gerhard disclose the apparatus according to claim 5, as discussed above.
Modified Benet Pozo further discloses wherein the control system is configured to control the fluid driven actuators to cause the flexible casings to inflate in a consecutive manner to apply the localized forces to progress consecutively along a length of the one or more of the ascending section, transverse section and descending section of the colon (claim 1, lines 55-59; claim 2, lines 1-10; claim 6, lines 1-4; Gerhard: paragraph 30, lines 1-7).  
Regarding claim 7, Benet Pozo in view of Gerhard disclose the apparatus according to claim 5, as discussed above.
Modified Benet Pozo further discloses wherein the control system is configured to control the fluid driven actuators to cause the flexible casings to inflate in a consecutive manner to apply the localized forces to progress consecutively from the ascending section of the colon to the transverse section of the colon and then to the descending section of the colon of the patient (claim 1, lines 30-59; claim 2, lines 1-10; claim 6, lines 1-4; Gerhard: paragraph 30, lines 1-7).  
Regarding claim 8, Benet Pozo in view of Gerhard disclose the apparatus according to claim 5, as discussed above.
Modified Benet Pozo comprising at least first, second and third fluid driven actuators and respective first, second and third flexible casings, wherein the control system is configured to control the first, second and third fluid driven actuators to respectively cause the first, second and third flexible casings to inflate to apply the localized forces simultaneously and respectively to the ascending section, to the descending section, and to the transverse section of the colon of the patient (Gerhard: paragraph 30, lines 1-7, i.e. all sections can be stimulated while an initial actuator is deflating and a second is inflated based on the positioning of the belt shown over the colon in Figure 1).  
Regarding claim 9, Benet Pozo in view of Gerhard disclose the apparatus according to claim 5, as discussed above.
Modified Benet Pozo further discloses the device comprising first, second, third and fourth fluid driven actuators and respective first, second and third and fourth flexible casings, wherein the control system is configured to control the first, second, third and fourth fluid driven actuators to respectively cause the first, second, third and fourth flexible casings to inflate to apply the localized forces to the ascending section of the colon using the first and second flexible casings to provide a pushing force towards the transverse section of the colon and to apply the localized forces to the descending section of the colon using the third and fourth flexible casings to provide a pushing force towards the transverse section of the colon, the first flexible casing being located nearer the transverse section than the second flexible casing, the third flexible casing being located nearer the transverse section than the fourth flexible casing (claim 1, lines 30-59; claim 2, lines 1-10), the control system configured to cause the inflation of the first and third flexible casing respectively before the second and fourth flexible casings to provide the pushing forces toward the transverse section (Gerhard: paragraph 30, lines 1-7).  
Regarding claim 10, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the control system is configured to control the fluid driven actuators such that the localized forces decrease in magnitude consecutively along a length of one or more of the ascending section, transverse section and descending section (claim 1, lines 30-59; claim 2, lines 1-10).  
Regarding claim 11, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the control system is configured to control the fluid driven actuators such that the localized forces are applied along a length of the ascending section, transverse section and descending section such that the localized forces decrease in magnitude consecutively from the ascending section, transverse section and descending section with the higher magnitude localized forces being applied to the ascending section and the lower magnitude localized forces being applied to the descending section (claim 1, lines 30-59; claim 2, lines 1-10).  
Regarding claim 12, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the fluid for inflating or deflating the flexible casings is an aqueous fluid, air or another gas (claim 3, lines 1-3).  
Regarding claim 13, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the flexible casings are in the form of a bellows comprising two or more chambers superposed on one another (claim 4, lines 1-5).  
Regarding claim 14, Benet Pozo in view of Gerhard disclose the apparatus according to claim 13, as discussed above.
Benet Pozo further discloses wherein the two or more chambers each have an oblong or cylindrical shape and is oriented transverse to the course of the section of the colon to which the flexible casings are to apply the localized forces (claim 4, lines 1-5; claim 5, lines 1-12).  
Regarding claim 15, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the frequency varies along the section or sections of the colon of the patient (claim 6, lines 1-4).  
Regarding claim 16, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozzo further discloses wherein the one or more valves comprise electrovalves electrically connected to a programmable central unit for supplying the fluid to the flexible casings in a controlled manner or for removing the fluid from the flexible casings in a controlled manner for inflating and deflating the flexible casings, respectively (claim 1, lines 23-29; claim 7, lines 1-2).  
Regarding claim 17, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the control system is a remotely controlled system operated by the patient (claim 8, lines 1-3).  
Regarding claim 18, Benet Pozo in view of Gerhard disclose the apparatus according to claim 1, as discussed above.
Benet Pozo further discloses wherein the control system is powered by one or more batteries (claim 9, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Zicherman (US 2004/0260216) is cited for its relevant cyclic massage frequency as discussed at paragraph 8
-Shwaiger-Shah (US 2012/0226208) is cited for its relevant massage pattern disclosed at paragraphs 19 and 20 for the abdomen
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785